            Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
IPSEN BIOPHARMACEUTICALS, INC.,                     )
1 Main Street                                       )
Cambridge, MA 02142,                                )
                                                    )
                      Plaintiff,                    )
                                                    )
               v.                                   )       Civil Action No. ______________
                                                    )
ALEX AZAR II, in his official capacity as           )
SECRETARY OF HEALTH AND HUMAN                       )
SERVICES, 200 Independence Avenue, S.W.             )
Washington, DC 20201,                               )
                                                    )
and                                                 )
                                                    )
STEPHEN M. HAHN, M.D.,                              )
in his official capacity as                         )
COMMISSIONER OF FOOD AND DRUGS,                     )
FOOD AND DRUG ADMINISTRATION,                       )
10903 New Hampshire Avenue,                         )
Silver Spring, MD 20993,                            )
                                                    )
                      Defendants.                   )
                                                    )

                                            COMPLAINT

       Plaintiff Ipsen Biopharmaceuticals, Inc. (Ipsen) hereby brings this Complaint against

Defendants Alex Azar II, solely in his official capacity as Secretary of the Department of Health and

Human Services (HHS), and Stephen M. Hahn, M.D., solely in his official capacity as Commissioner

of Food and Drugs, head of the Food and Drug Administration (FDA or the agency), and alleges as

follows:

       1.    This is an action to set aside FDA’s unlawful refusal to regulate Ipsen’s product

Somatuline® Depot (lanreotide acetate) for subcutaneous injection as a “biological product” under the
               Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 2 of 21




new definition of that term, as set forth in both the agency’s governing statute and its binding

regulations.

       2.      Congress directed FDA to transition over to regulation as a “biological product” (or

biologic, for short) any previously approved drug products that meet a new statutory definition of that

term, setting a statutory deadline of March 23, 2020 for that transition. Under the new statutory

definition, a “biological product” includes any “protein,” without qualification. And under recent

FDA regulations, the term “protein” means “any alpha amino acid polymer with a specific defined

sequence that is greater than 40 amino acids in size.” FDA’s definition expressly recognized that the

amino acid polymer of a protein can be comprised of two or more amino acid chains, each containing

40 or fewer amino acids, provided the chains are “associated with each other in a manner that occurs

in nature.”

       3.      The active ingredient in Somatuline Depot falls squarely within that definition: It is an

amino acid polymer with a specific defined sequence composed of multiple amino acid chains

associated with each other in a manner found in nature, where the total number of amino acids among

the associated chains exceeds 40 amino acids.

       4.      Nonetheless, FDA refused to include Somatuline Depot in the list of products that it

transitioned over to regulation as a biologic on March 23, 2020, as required by statute.

       5.      Ipsen requested that FDA reconsider its decision, and set up a telephonic meeting with

the agency’s Office of Chief Counsel on April 30 to explain its position. Following the meeting, Ipsen

provided written answers to questions posed by FDA. On July 31, FDA refused Ipsen’s request,

reaffirming its position that Somatuline Depot is not a biological product.

       6.      FDA’s refusal to recognize Somatuline Depot as a biological product is unlawful. FDA’s

treatment of Somatuline Depot violates the agency’s statutory command and its own regulations. It is


                                                     2
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 3 of 21




also arbitrary and capricious because it defies logic, ignores clear evidence in front of the agency, and

is inconsistent with the agency’s treatment of similarly situated entities. For all of these reasons,

FDA’s decision violates the Administrative Procedure Act (APA).

                                                PARTIES

       7.    Plaintiff Ipsen is a Delaware company with its principal place of business at 1 Main

Street, Cambridge, MA 02142. Ipsen manufactures, markets, and sells pharmaceutical products, most

principally Somatuline Depot.

       8.    Defendant Alex Azar II is the Secretary of HHS and is responsible for administering and

enforcing the Food, Drug, and Cosmetic Act, 21 U.S.C. § 321, et seq. Defendant Azar is being sued in

his official capacity only. Defendant Azar maintains an office at 200 Independence Avenue, S.W.,

Washington, D.C. 20201.

       9.    Defendant Stephen M. Hahn, M.D., is the Commissioner of Food and Drugs and is

responsible for supervising the activities of FDA, an administrative agency within HHS. Defendant

Hahn is being sued in his official capacity only. Defendant Hahn maintains offices at 10903 New

Hampshire Avenue, Silver Spring, MD 20993.

                                    JURISDICTION AND VENUE

       10.   Jurisdiction in this Court is grounded upon and proper under 28 U.S.C. § 1331 (federal

question), in that this is a civil action arising under the laws of the United States; 28 U.S.C. § 1346, in

that this case involves claims against the federal government; 5 U.S.C. § 702, in that Ipsen is seeking

judicial review of an agency action from which it has suffered a legal wrong, has been adversely

affected, and has been aggrieved; 28 U.S.C. § 1361, in that this is an action to compel an officer of the

United States to perform his duty; 28 U.S.C. §§ 2201–2202, in that there exists between Ipsen and the

Defendants an actual, justiciable controversy as to which Ipsen requires a declaration of its rights by


                                                     3
              Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 4 of 21




this Court as well as injunctive relief to prohibit the Defendants from violating laws and regulations;

and 21 U.S.C. § 355(q) and other sources of law, in that the conduct complained of constitutes final

agency action.

        11.   Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (e) because this is a civil

action in which the Defendants are officers of the United States acting in their official capacities and

one of the Defendants maintains his office and conducts business in this judicial district. Moreover, a

substantial part of the events giving rise to the claims herein occurred within this judicial district.

        12.   Ipsen has standing to bring the present lawsuit because it is suffering and faces additional

actual injury as a result of FDA’s decisions and because it is within the zone of interest of the relevant

statutory and regulatory provisions.

                                       FACTUAL BACKGROUND

   I.   Statutory Background

        13.   The Federal Food, Drug, and Cosmetic Act (FDCA) provides the statutory framework for

FDA’s regulatory oversight of drug products. Brand name manufacturers seeking permission to

market an “innovator” drug can submit a full New Drug Application (NDA) under Section 505(b)(1)

of the FDCA. 21 U.S.C. § 355(b)(1). A full NDA is a comprehensive application that contains reports

of well-controlled scientific studies conducted by or for the applicant, demonstrating that the drug is

safe and effective.

        14.   After a period of marketing exclusivity and expiration of any applicable patent rights,

FDA may approve applications to market generic versions of the innovator drug, so long as they meet

the criteria for approval. Generic drugs are approved through an Abbreviated New Drug Application

(ANDA) under Section 505(j) of the FDCA. 21 U.S.C. § 355(j). ANDAs generally do not include

new clinical data. Instead, an ANDA relies on FDA’s finding of safety and efficacy for a previously


                                                      4
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 5 of 21




approved drug, which is known as the “reference listed drug.” In other words, the point of an ANDA

is not to demonstrate safety or effectiveness directly, but to establish that the generic product is

equivalent to a reference listed drug already known to be safe and effective. See 21 U.S.C. § 355(j)(2).

       15.   The process is slightly different for biologics—products like blood, viruses, and proteins.

While biological products still qualify as “drugs” under the FDCA, they are subject to special

additional regulatory requirements. Under the Public Health Service Act (PHS Act), companies

wishing to market a biological product submit a biologic license application (BLA) to FDA. FDA

approves a BLA when it determines that the product, the manufacturing process, and the

manufacturing facilities meet applicable requirements to ensure that the product is “safe, pure, and

potent.” 42 U.S.C. § 262(a)(2)(C)(i).

       16.   On March 23, 2010, Congress enacted the Biologics Price Competition and Innovation

Act of 2009 (BPCI Act), which created an abbreviated approval pathway for biological products that

are demonstrated to be either (i) “biosimilar” to or (ii) “interchangeable” with an FDA-approved

biologic. 42 U.S.C. §§ 262(i)(2), (4). A biological product is “biosimilar” to the reference product

when it is “highly similar” to the reference product and when there are no clinically meaningful

differences between the biological product and the reference product in terms of safety, purity and

potency. Id. § 262(i)(2). In order to meet the higher standard of “interchangeability,” a sponsor must

demonstrate that the product is both biosimilar to the referenced product and can be expected to

produce the same clinical result as the reference product in any given patient (and, for a biological

product that is administered more than once, that the risk of alternating or switching between use of

the biosimilar product and the reference product is not greater than the risk of maintaining the patient

on the reference product). Id. § 262(i)(4).




                                                     5
                Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 6 of 21




          17.   Until recently, the PHS Act defined the term “biological product” to mean “a virus,

therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product,

protein (except any chemically synthesized polypeptide), or analogous product . . . applicable to the

prevention, treatment, or cure of a disease or condition of human beings.” 42 U.S.C. § 262(i)(1), eff.

Mar. 23, 2010 (emphasis added).

          18.   In late December 2019, Congress amended that definition to remove the exception for

chemically synthesized polypeptides. The definition now reads: “a virus, therapeutic serum, toxin,

antitoxin, vaccine, blood, blood component or derivative, allergenic product, protein (except any

chemically synthesized polypeptide), or analogous product . . . .” Id. (eff. Dec. 20, 2019).

          19.   As a result, the statutory definition of “biological product” now includes any “protein,”

including those that are manufactured through synthetic systems. Id.

          20.   The BPCI Act also provided that on March 23, 2020—ten years after enactment—an

approved drug application for a drug product that meets the definition of “biological product” shall be

“deemed to be a license” for the biological product. BPCI Act, Section 7002(e)(4) (“An approved

application for a biological product under section 505 of the [FDCA] shall be deemed to be a license

for the biological product under such section 351 on the date that is 10 years after the date of

enactment of this Act.”). In other words, drug products meeting the definition of “biologic” were

statutorily transitioned over to biologics as of that date.

    II.         FDA’s Rulemaking to Define “Protein”

          21.   Shortly after the statutory definition was amended, FDA finalized a previously proposed

rule defining the statutory word “protein.” 85 Fed. Reg. 10,057 (Feb. 21, 2020). The rulemaking had

been initiated a year before the statutory amendment. In the Proposed Rule, FDA had stated: “To

enhance regulatory clarity and minimize administrative complexity, FDA is proposing to codify an


                                                      6
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 7 of 21




approach that distinguishes proteins from peptides based solely on size (i.e., number of amino acids).”

83 Fed. Reg. 63,817, 63,821 (Dec. 12, 2018). FDA defined the term “protein” to mean “any alpha

amino acid polymer with a specific defined sequence that is greater than 40 amino acids in size.” Id.

       22.   But the definition did not leave off there. It also recognized that the amino acid polymer

of a protein can be comprised of two or more amino acid chains that are associated with each other.

Id. at 63,821. Notably, FDA did not require that this association take the form of a covalent bond in

order to form the requisite association, as it has in other contexts. See, e.g., 21 C.F.R. § 314.3(b)

(definition of “active moiety”).

       23.   Instead, FDA proposed what it called a “bright line” test for determining whether a

product formed by associated amino acid chains meets the definition of “protein.” FDA noted that the

association between amino acid chains can be in a manner that occurs in nature, or in a manner that is

not found in nature. Only the former is relevant here.

       24.   For products associated in a manner that occurs in nature, FDA explained:

       When two or more amino acid chains in an amino acid polymer are associated with each
       other in a manner that occurs in nature, the size of the amino acid polymer would be
       based on the total number of amino acids in those chains, and would not be limited to the
       number of amino acids in a contiguous sequence. In other words, the amino acids in each
       such amino acid chain would be added together to determine whether the product meets
       the numerical threshold in FDA’s interpretation of the term ‘protein’ . . . .

83 Fed. Reg. at 63,821.

       25.   In the Final Rule, FDA acknowledged the recent statutory amendment and proceeded to

implement the definition of “protein” set forth in the Proposed Rule. As a result, FDA’s regulations

now state:

       A protein is any alpha amino acid polymer with a specific, defined sequence that is
       greater than 40 amino acids in size. When two or more amino acid chains in an amino
       acid polymer are associated with each other in a manner that occurs in nature, the size of
       the amino acid polymer for purposes of this paragraph (h)(6) will be based on the total


                                                     7
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 8 of 21




       number of amino acids in those chains, and will not be limited to the number of amino
       acids in a contiguous sequence.

21 C.F.R. § 600.3(6).

       26.    FDA explained that its new test provides a “bright-line” approach that “will allow both

FDA and private industry to avoid spending time and resources on case-by-case determinations for

each product.” 85 Fed. Reg. at 10,057.

       27.   In finalizing the rule, FDA rejected the argument made by a commenter that insulin

would not count as a protein under the new definition, because it is composed of two amino acid chain

subunits—one containing 21 amino acids and the other containing 30 amino acids. Id. at 10,060.

FDA pointed out that because “these amino acid chain subunits are associated with each other in a

manner that occurs in nature, we add the number of amino acids in each amino acid chain together to

determine whether insulin is an alpha amino acid polymer with a specific, defined sequence that is

greater than 40 amino acids in size.” Id.

       28.   FDA also rejected another commenter's request that the agency define those products that

are “analogous” to a protein. Id. at 10,061. However, the agency asserted that “it would not be

appropriate for the statutory term ‘analogous product’ to be interpreted in a way that would include

products that are specifically excluded by this final rule.” Id.

       29.   Throughout the rulemaking, FDA made clear that the frame of reference for analyzing

whether a product meets that requirement is the active ingredient as it exists in the finished dosage

form of the product—in this case, the pre-filled syringe containing the active ingredient to be injected

into the patient. In the preamble to the Proposed Rule, FDA explained that the associated amino acid

chains “would be added together to determine whether the product meets the numerical threshold.” 83

Fed. Reg. at 63,821 (emphasis added). The term “product” for FDA regulatory purposes generally



                                                     8
                 Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 9 of 21




refers to the active ingredient or active substance as it exists in a finished dosage form. See, e.g., 21

C.F.R. § 314.3 (defining “drug product” as “a finished dosage form, e.g., tablet, capsule, or solution,

that contains a drug substance, generally, but not necessarily, in association with one or more other

ingredients”).

           30.   FDA recently updated its list of biological products to be transitioned to BLAs on March

23, 2020, as required by Congress. That list—referenced herein as the “List of Transitioned

Products”—contained 97 products that FDA believed to qualify for treatment as a biologic. See

https://www.fda.gov/media/119229/download. Somatuline Depot was not among them.

    III.         Ipsen’s Somatuline Depot

           31.   Somatuline Depot is approved for treating several rare diseases through extended-release

dosing of lanreotide acetate, a synthetic peptide molecule that mimics the naturally occurring hormone

somatostatin. See Somatuline Depot Package Insert, Section 11.1 FDA initially approved Somatuline

Depot in 2007. It is currently indicated for the treatment of patients suffering from acromegaly, a

production of excess growth hormone (GH) by the pituitary gland, to treat adult patients with specific

types of tumors in the gastrointestinal tract, and to help ease symptoms caused by carcinoid syndrome.

Id., Section 1.2, 1.3.

           32.   Somatuline Depot is a product that contains a viscous, gel-like substance comprised of

lanreotide acetate chains organized into large, tubular structures called nanotubes. These nanotubes

have significantly more than 40 amino acids. Somatuline Depot is marketed as a supersaturated

solution of the active ingredient and water in a semi-solid phase for injection under the skin.




1
 Available at https://www.accessdata.fda.gov/drugsatfda_docs/label/2019/022074s024lbl.pdf
(Package Insert).


                                                      9
               Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 10 of 21




         33.   Somatuline Depot falls squarely within the definition of “biological product” as reflected

in the amended statute and in FDA’s implementing regulation. As noted above, the statute provides

that all proteins—even chemically synthesized ones—count as biological products. 42 U.S.C.

§ 262(i)(1). And FDA has defined the statutory term “protein” to mean “any alpha amino acid

polymer with a specific defined sequence that is greater than 40 amino acids in size.” 85 Fed. Reg. at

10,057. FDA’s definition recognizes that the underlying amino acid polymer of a protein can be

comprised of two or more amino acid chains associated with each other in a manner that is found in

nature. 83 Fed. Reg. at 63,821.

         34.   And that is precisely what Somatuline Depot is: an amino acid polymer with a specific

defined sequence composed of multiple amino acid chains where the total number of amino acids

exceeds 40 amino acids. The amino acid chains in Somatuline Depot also associate with each other in

a manner that occurs in nature. The interactions between amino acid chains in Somatuline Depot

involve the same chemistry and ordering that drives the association of amino acid chains in nature and

that governs the assembly of proteins in biological systems. In natural proteins, the amino acid chains

self-assemble into three dimensional shapes, driven by primary amino acid sequence. So too with

Somatuline Depot, wherein the amino acid chains form a nanotube through the same chemistry and

thermodynamic ordering as found in nature.

         35.   At the very least, Somatuline Depot is “analogous” to a protein, both for the reasons set

forth above, and because it has the size, structure and complexity to be considered analogous to a

protein. Somatuline Depot thus is entitled to treatment as a biologic.

   IV.          FDA’s Refusal to Recognize Somatuline Depot as a Biologic

         36.   Nonetheless, when FDA updated its preliminary List of Transition Products on December

31, 2019 to reflect the new statutory definition, Somatuline Depot was not on the list.


                                                    10
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 11 of 21




       37.   On February 19, 2020, Ipsen wrote to FDA requesting the prompt addition of Somatuline

Depot to the List of Transition Products. In its comment letter, Ipsen explained that Somatuline Depot

falls squarely within the updated definition of “protein” set forth in the Final Rule.

       38.   On March 10, 2020, following promulgation of the Final Rule, Ipsen submitted

supplemental comments to FDA reiterating its request for treatment as a biological product under the

new definitions, and attaching an expert declaration explaining why its product met the new definition.

       39.   On the statutory deadline, March 23, 2020, FDA removed a number of products that it

deemed to be “biological products” under the new statutory definition from the “Orange Book,” the

agency’s official listing of FDA-approved drug products. FDA indicated that it was moving these

products over to the “Purple Book,” the official listing of biological products that have been licensed

by FDA. See https://www.accessdata.fda.gov/scripts/cder/ob/index.cfm.

       40.   On March 24, 2020, FDA finalized its List of Transition Products. See

https://www.fda.gov/media/119229/download.

       41.   Somatuline Depot was neither listed on the final List of Transition Products nor moved to

the Purple Book. Instead, Somatuline Depot remains listed in the Orange Book, which purports to list

drug products that do not constitute biological products.

       42.   In an April 16, 2020 letter to the agency’s Office of Chief Counsel, Ipsen requested a

telephonic meeting with FDA, which was held on April 30. On that call, Ipsen and its expert walked

FDA through its regulatory and legal arguments. On May 6, FDA provided Ipsen with a set of written

questions, to which Ipsen provided detailed responses several weeks later.

       43.   On July 31, 2020, FDA denied Ipsen’s request. First, the agency refused to assess the

lanreotide acetate polymer in Somatuline Depot in the form it appears in the finished dosage form.

Instead the agency maintained that it would examine the “released lanreotide octapeptide” in the body,


                                                    11
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 12 of 21




following administration of the drug, to determine whether it satisfied the definition of a “protein.”

FDA Letter dated July 31 at 6. In doing so, FDA ignored the plain language of the statute and

regulations, as well as a long line of its own precedent, which make clear that the finished dosage form

of a drug is what matters for this type of analysis. See 83 Fed. Reg. at 63,821 (explaining that the

associated amino acid chains “would be added together to determine whether the product meets the

numerical threshold.”) (emphasis added); see also, e.g., 21 C.F.R. § 314.3 (defining “drug product” as

“a finished dosage form, e.g., tablet, capsule, or solution, that contains a drug substance, generally, but

not necessarily, in association with one or more other ingredients”).

       44.   FDA also concluded that the amino acid chains in Somatuline Depot are not “associated

with each other in a manner found in nature.” FDA Letter dated July 31 at 8–12. Notably, FDA did

not contest Ipsen’s characterization of the manner in which the amino acid chains in Somatuline Depot

associate with each other. Instead, the agency applied a structural and functional test that it had

expressly rejected in promulgating the Final Rule. Id.

       45.   Finally, FDA refused to consider whether Somatuline Depot was analogous to a protein,

because according to the agency, products that fail to satisfy the “bright line” test in the rule are

automatically excluded from being deemed “analogous to” a protein. Id. at 14–15. That faulty

position essentially reads the “analogous to a protein” language right out of the statute.

IV. FDA’s Conduct is Unlawful, Arbitrary and Capricious

       46.   FDA’s refusal to recognize Somatuline Depot as a biologic violates its own statute and

regulations. Somatuline Depot falls squarely within the definition of “protein” set forth in the statute

and Final Rule.

       47.   The Final Rule sets forth a bright line test. For amino acid chains that associate in a

manner that occurs in nature, if (1) the amino acid polymer product contains two or more amino acid


                                                     12
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 13 of 21




chains, (2) the chains in the product are associated in a manner that occurs in nature, and (3) the total

number of amino acids in the associated chains is in excess of 40 amino acids, then the defined

sequence is not limited to the number of amino acids in a contiguous sequence. Rather, the amino

acids in the associated chains are added together to determine whether the product meets the size

threshold. 83 Fed. Reg. at 63,821.

       48.   For Somatuline Depot, the size of the self-assembled structures—based on the cumulative

number of amino acid chains in the lanreotide acetate nanotubes—significantly exceeds the numerical

threshold that FDA has adopted. In the finished dosage form, Somatuline Depot consists of highly

organized and self-assembled three-dimensional tubular arrangements consisting of thousands of

repeating amino acid chains. The amino acid chains are associated with each other via the same

chemistry and thermodynamic ordering that cause amino acid chains to self-assemble in nature.

       49.   FDA based its decision on its legally infirm position that the lanreotide acetate polymer

in Somatuline Depot must be assessed as it appears in the body, not the finished dosage form. FDA

Letter dated July 31 at 5–8. To reach that outcome, FDA argued that “it is the octapeptide”—the form

the lanreotide acetate takes when it is “released” in the body following injection—“that confers the

pharmacological activity of Somatuline Depot.” Id. at 6.

       50.   That position is inconsistent with the language of the statute, the regulation, and the

Preamble to the Proposed Rule. The statute uses the term “product” as what must be defined and

regulated, and the regulation defines the term “biological product.” 42 U.S.C. § 242(i); 21 C.F.R.

§ 600.3(h). In the preamble to the Proposed Rule, FDA explained that the associated amino acid chains

“would be added together to determine whether the product meets the numerical threshold.” 83 Fed.

Reg. at 63,821 (emphasis added). And a “product” for FDA regulatory purposes is based on the active

substance as it exists in “a finished dosage form.” See, e.g., 21 C.F.R. § 314.3 (defining “drug


                                                    13
                Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 14 of 21




product” as “a finished dosage form, e.g., tablet, capsule, or solution, that contains a drug substance,

generally, but not necessarily, in association with one or more other ingredients”). Indeed, it has long

been the agency’s position that what matters for regulatory purposes is the drug substance as it

appears in the finished dosage form, not in the body. See, e.g., Brief for Appellees at 1, Actavis

Elizabeth v. FDA, Case No. 10-5066 (D.C. Cir. 2010). This interpretation has been recognized and

endorsed by the D.C. Circuit. See Actavis Elizabeth v. FDA, 625 F.3d at 764-765 (D.C. Cir. 2010)

(endorsing FDA’s interpretation of “active ingredient” to refer to the “prodrug” form of a molecule

rather than its post-ingestion form).

          51.   FDA’s position also is premised on its assertion that the amino acid chains in the

lanreotide acetate nanotubes are not “associated with each other in a manner found in nature.” FDA

Letter dated July 31 at 8–12. The agency did not dispute Ipsen’s characterization of the

thermodynamic ordering of the amino acid chains in Somatuline Depot—i.e., the manner in which the

amino acid chains associate with each other in a step-by-step folding process. The nanotubes are

comprised of peptide dimer2 building blocks, which self-assemble through noncovalent interactions

between the self-organizing molecules into beta-hairpins 3 anchored by disulfide bonds.4 That is a lot

of chemistry in one sentence—but the Court need not wade into it, because FDA does not dispute the

manner of association between the amino acid chains in the lanreotide acetate nanotubes. 85 Fed. Reg.

at 10060.

          52.   Instead, the agency improperly took the position that the amino acid chains in Somatuline

Depot were structurally and functionally different from those in “naturally occurring proteins,”

2
    A dimer is a molecule or molecular complex consisting of two identical molecules linked together.
3
    A beta hairpin is a simple protein structural motif involving two strands that look like a hairpin.
4
    A disulfide bond is a covalent bond between sulfur atoms that binds two peptide chains.


                                                      14
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 15 of 21




including the examples that Ipsen had provided in its submission. See FDA Letter dated July 31 at 9

(dismissing examples of naturally occurring proteins provided by Ipsen because they involved

“multimeric structures”—that is, structures composed of multiple components—rather than “a single

protein”), 10 (noting that both antibodies and insulin involve amino acid chains that associate in a

“precise stoichiometry (i.e., composition and ratio of subunits) that is necessary for the function of the

protein.”) (emphases added).

       53.   In addition, FDA’s attempt to dismiss these examples because they are “multimeric” (i.e.,

the amino acid polymer is formed by more than one unit), is in conflict with the Final Rule itself.

After all, that was the whole point of the rulemaking: If two or more amino acid chains associate with

each other in a manner in which amino acid chains are known to associate in nature, the agency must

include those multiple amino acid chains in counting the amino acids—multimeric or not. FDA

dismissed multimeric structures as “houses” and insisted that the Final Rule applies only to individual

“bricks.” Id. at 10. But that is not what the Final Rule states; it mandates inclusion of the houses too.

       54.   More generally, in promulgating the Final Rule, FDA expressly rejected the relevance of

structural and functional attributes. As the agency noted in the Preamble to its Final Rule: “FDA

considered whether to include structural or functional attributes (e.g., folding, provides structural

support to cellular macrostructures, catalyzes a biochemical reaction, transports other molecules, aids

in the folding of other proteins) in its interpretation of the term ‘protein,’ but determined that this

would not serve to make the line between peptides and proteins any brighter.” 85 Fed. Reg. 10057-01

at 10059. And in the Final Rule itself, FDA noted that it had “considered whether to include structural

or functional attributes in its interpretation of the word ‘protein,’ but determined that doing so would

not be appropriate.” Id. at 10060. Instead, the agency chose to focus exclusively on whether the

amino acid chains “associate with each other in a manner found in nature.” Having excluded


                                                     15
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 16 of 21




consideration of structure and function in favor of a “bright-line rule that provides regulatory

certainty,” id., FDA cannot permissibly consider structure and function in applying its definition to

Somatuline Depot.

       55.   FDA also took the position in its letter to Ipsen that “lanreotide nanotubes may associate

similarly to amyloid fibrils and viral capsids,” but nonetheless found those proteins distinguishable

because “the individual subunit component of the nanotube is an 8-amino acid peptide and, as such,

does not meet the definition of protein.” FDA Letter dated July 31 at 10. But again that ipse dixit

reads the second sentence of the regulation out of the picture entirely. The whole point of this

language in the Final Rule was to mandate that the “individual subunit components” be added together

for purpose of counting amino acids if the amino acid chains associate “in a manner that occurs in

nature.” 21 C.F.R. 600.3(h)(6); see 85 Fed. Reg. at 10,057.

       56.   FDA also maintains that the lanreotide acetate nanotubes are distinguishable from

proteins because “they are dependent on the existence of a D-amino acid” and “while D-amino acids

can occur in nature, they are rare and not a typical feature of the protein assemblies.” FDA Letter

dated July 31 at 11 (emphasis added).5 FDA also asserted that the manner of self-assembly in

lanreotide acetate nanotubes “differs thermodynamically from that for protein assemblies” because

“protein assemblies typically exhibit concentration dependence, requirement for co-factors or other

external elements, hysteresis, and reversibility.” Id. (emphasis added). These arguments devolve into

yet another structure-function assessment, rather than focusing on the “manner of association” of the

amino acid chains as the Final Rule requires. The Final Rule defines the term “protein” as “any alpha

amino acid polymer with a specific, defined sequence that is greater than 40 amino acids in size,” 21



5
  D-amino acids are in fact found in naturally occurring proteins, including Gramacidin A,
dermorphin, and in other proteins found in humans.

                                                   16
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 17 of 21




C.F.R. § 600.3(h)(6) (emphasis added), not “any alpha amino acid polymer with a specific, defined

sequence that is greater than 40 amino acids in size, which does not contain D-amino acids, and which

exhibits concentration dependence, requirement for co-factors or other external elements, hysteresis,

and reversibility.” The manner of association must simply “occur[] in nature,” full stop. And the

particular manner in which association occurs need not be typical of a particular assemblage of

components.

       57.    FDA’s position that Somatuline Depot is not “analogous” to a protein is also legal

error. In declining to define products “analogous” to a protein in the Final Rule, the agency asserted

that “it would not be appropriate for the statutory term ‘analogous product’ to be interpreted in a way

that would include products that are specifically excluded by this final rule.” 85 Fed. Reg. 10,061.

FDA reiterated this argument in its July 31 letter, asserting that Somatuline Depot was ineligible for

treatment as “analogous” to a protein because it failed the test set forth in the Final Rule. FDA Letter

dated July 31 at 14–15. But if a product is covered by the Final Rule, then it is not an “analogous”

product; it is a product covered by the Final Rule. See also id. at 15 (maintaining that a mixture with a

protein could be analogous to a protein). The question whether a product is “analogous” only matters

if the product is excluded by the Final Rule.

       58.    The lanreotide acetate in Somatuline Depot exhibits structural properties, including self-

assembly, that are found in nature, and particularly in proteins. FDA’s rejection of Ipsen’s arguments

cannot be squared with the statute, the regulations, or the agency’s other statements or past practice.

       59.    In addition, the lanreotide acetate in Somatuline Depot has the size, structure and

complexity to be considered analogous to a protein. As such, it is (at the very least) entitled to

treatment as a biologic for that reason. FDA’s decision to the contrary reads the “analogous product”




                                                    17
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 18 of 21




language out of its governing statute. That is improper. The statutory term must be given meaning,

and products that are similar and comparable to proteins are entitled to treatment as analogous to them.

       60.   FDA’s conduct also is arbitrary and capricious, for multiple reasons. FDA’s decision

defies logic, ignores evidence, and reflects a failure to engage in reasoned decisionmaking. FDA’s

decision also treats similarly situated entities differently without adequate explanation.

V. FDA’s Actions Will Cause Concrete and Imminent Harm to Patients and Ipsen

       61.   The patient population and Ipsen will be harmed unless FDA properly recognizes

Somatuline Depot as a biologic.

       62.   Somatuline Depot continues to be listed in the Orange Book and treated by FDA as a

drug product. As a result, FDA could approve an ANDA proposing to market a purported generic

version of Somatuline Depot at any moment.

       63.   Because the legal standards for approval of a biosimilar differ from those for approval of

a generic drug, a purported generic drug product approved under an ANDA would be approved under

the wrong standard. Congress has specified two different approval pathways with two different sets of

standards, one for drugs and one for biologics. In addition, drugs and biologics have different

frameworks governing substitution of one product for another. A purported generic product approved

under an ANDA will also receive a therapeutic equivalence recommendation, which as a matter of

state law typically results in automatic substitution of the generic product for the reference product. In

contrast, purported biosimilar would still need to go through an “interchangeability” determination

before it could be considered for substitution under state laws governing biologics. Glossing over

these regulatory differences would pose harm to Ipsen, patients and the public at large. Congress

intentionally created an additional layer of analysis before biosimilars may be substituted for




                                                    18
              Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 19 of 21




biologics; FDA cannot simply bypass that additional protective step by refusing to properly classify

products according to their legally defined characteristics.

       64.    FDA’s refusal to include Somatuline Depot on the List of Transition Products and to

move Somatuline Depot to the Purple Book by the statutory deadline—March 23, 2020—constitutes

final agency action for which Ipsen has no other adequate remedy within the meaning of 5 U.S.C. §

704.

                                              COUNT I
                                    (Administrative Procedure Act)

       65.    Ipsen realleges, reasserts, and incorporates by reference herein each of the previous

allegations as though set forth fully herein.

       66.    The APA prohibits FDA from implementing its statutory mandate in a manner that is

unlawful, arbitrary, capricious, an abuse of discretion, or contrary to law. 5 U.S.C. § 706(2).

       67.    FDA’s refusal to recognize that Somatuline Depot is a biological product, and its

resulting refusal to include it on the List of Transition Products or move it to the Purple Book, is

unlawful and violates the governing statute and the agency’s own regulations, policies, and

procedures.

       68.    FDA’s refusal to recognize that Somatuline Depot is a biological product, and its

resulting refusal to include it on the List of Transition Products or move it to the Purple Book, is

arbitrary, capricious, an abuse of discretion, and contrary to law because it conflicts with the agency’s

own stated policies and long-standing precedent, without adequate explanation.

       69.    FDA’s refusal to recognize that Somatuline Depot is a biological product, and its

resulting refusal to include it on the List of Transition Products or move it to the Purple Book, is




                                                    19
             Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 20 of 21




arbitrary, capricious, an abuse of discretion, and contrary to law because it reflects a failure of

reasoned decisionmaking.

       70.   FDA’s refusal to recognize that Somatuline Depot is a biological product, and its

resulting refusal to include it on the List of Transition Products or move it to the Purple Book, is not in

accordance with federal law and therefore violates 5 U.S.C. § 706(2)(A).

       71.   FDA’s refusal to recognize that Somatuline Depot is a biological product, and its

resulting refusal to include it on the List of Transition Products or move it to the Purple Book,

constitutes agency action in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right, in violation of 5 U.S.C. § 706(2)(C).

       72.   Both Ipsen and the patient population will be irreparably harmed unless FDA is enjoined

from approving any ANDAs or 505(b)(2)s that rely on Somatuline Depot as the reference drug.

       73.    There is no mechanism by which Ipsen can be made whole for the injury that would

result from FDA’s refusal to recognize that Somatuline Depot is a biological product. Ipsen is without

an adequate remedy at law because of the unique nature of the harm it would suffer.

       74.   The intent of Congress will be served by an Order enjoining FDA from continuing to

refuse to recognize Somatuline Depot as a biological product. In addition, the public interest will be

served by such an Order.

                                        PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully prays for the following relief:

             A. A declaration pursuant to 28 U.S.C. § 2201 that FDA’s refusal to recognize that

                  Somatuline Depot is a biological product, and its resulting refusal to include it on the

                  List of Transition Products or move it to the Purple Book, is unlawful, arbitrary,




                                                     20
          Case 1:20-cv-02437 Document 1 Filed 08/31/20 Page 21 of 21




               capricious, an abuse of discretion, and contrary to law under the APA and the

               applicable governing statutes;

           B. Preliminary and/or permanent injunctive relief requiring FDA to recognize

               Somatuline Depot as a biological product;

           C. Preliminary and/or permanent injunctive relief ordering FDA to refrain from

               approving any new drug applications referencing Somatuline Depot (including but

               not limited to ANDAs and/or 505(b)(2) applications) pending resolution of this

               lawsuit;

           D. An order awarding plaintiff’s costs, expenses and attorneys fees pursuant to 28 U.S.C.

               § 2412; and

           E. Such other and further relief as the Court deems just and proper.


                                          Respectfully submitted,


                                          __/s/ Catherine E. Stetson ______
                                          Catherine E. Stetson, D.C. Bar No. 453221
                                          Susan M. Cook, D.C. Bar No. 462978
                                          HOGAN LOVELLS US LLP
                                          555 Thirteenth Street, N.W.
                                          Washington DC 20004-1109
                                          Telephone: (202) 637-5600
                                          Facsimile: (202) 637-5910
                                          cate.stetson@hoganlovells.com

                                          Attorneys for Plaintiff Ipsen Biopharmaceuticals, Inc.
Dated: August 31, 2020




                                                21
